Case 18-03003-KRH             Doc 137      Filed 01/03/19 Entered 01/03/19 14:47:34                    Desc Main
                                          Document      Page 1 of 5


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division

 IN RE:            SHIRLEY DEAN TAYLOR                                Case No. 17-30142-KRH
                                                                      Chapter 13
                   Debtor.
 __________________________________

 SHIRLEY DEAN TAYLOR,

                            Plaintiff,

 v.
                                                                      Adv. Pro. No. 18-03003-KRH

 ALLIED TITLE LENDING, LLC
 d/b/a ALLIED CASH ADVANCE, and

 CERASTES, LLC,

                   Defendants.
 ___________________________________


                                         MEMORANDUM OPINION

           Before the Court in this adversary proceeding (the “Adversary Proceeding”) is a Motion

 to Intervene1 filed by the Commonwealth of Virginia, by, through, and at the relation of the

 Attorney General of Virginia, Mark R. Herring (the “Virginia Attorney General”) and the

 Objection2 thereto filed by Allied Title Lending, LLC d/b/a Allied Cash Advance (“Allied”). A

 hearing on the Motion to Intervene took place on November 15, 2018 (the “Hearing”). The




 1
     Commonwealth’s Mot. Leave File Pleadings Intervention, ECF No. 108 (the “Motion to Intervene”).
 2
  Allied’s Prelim. Obj. & Reserv. Rights Regarding Commonwealth’s Mot. Leave File Pleadings Intervention, ECF
 No. 109 (the “Objection”).
Case 18-03003-KRH             Doc 137      Filed 01/03/19 Entered 01/03/19 14:47:34               Desc Main
                                          Document      Page 2 of 5


 Court ruled at the Hearing that it would grant the Motion to Intervene.3 This memorandum sets

 forth the reasons for the Court’s ruling.

            The United States Bankruptcy Court for the Eastern District of Virginia (the “Court”) has

 subject matter jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C. §§ 157 and

 1334 and the General Order of Reference from the United States District Court for the Eastern

 District of Virginia dated August 15, 1984.                 This is a core proceeding under 28 U.S.C.

 § 157(b)(2)(A), (B), (C), and (O), as the Adversary Proceeding concerns “the administration of

 the estate,” the “allowance or disallowance of claims against the estate,” “counterclaims by the

 estate against persons filing claims against the estate,” and “other proceedings affecting the

 liquidation of the assets of the estate.”

             Venue is appropriate in this Court pursuant to 28 U.S.C. §§ 1408 and 1409, as this

     Adversary Proceeding arises in a bankruptcy case pending in this Court. A substantial part of

     the events or omissions giving rise to the claims asserted against Allied took place in this

     judicial district.

            Allied, a Delaware limited liability company, offers “short-term, small-dollar loans to

 Virginians that mimic payday loans but are in the form of open-end credit plans.” Am. Compl.

 ¶¶ 10, 15.4 The Debtor in the underlying bankruptcy case was one such consumer. Id. ¶ 22.

 Both the Debtor in the above-captioned Adversary Proceeding and the Virginia Attorney General

 allege that Allied violated Virginia law by charging annual interest rates in excess of the 12




 3
     Order Granting Mot. Leave File Pleadings Intervention, ECF No 125.
 4
    Am. Compl. Objecting Claim No. 8-1 & No. 8-2, Damages, Costs, & Att’y Fees Pursuant FDCPA 15 U.S.C.
 § 1692, Classwide Rel., Declaratory Rel., Injunctive Rel., & Equit. Rel. Pursuant 11 U.S.C. § 105, ECF No. 23
 (“Amended Complaint”).


                                                         2
Case 18-03003-KRH             Doc 137       Filed 01/03/19 Entered 01/03/19 14:47:34                      Desc Main
                                           Document      Page 3 of 5


 percent statutory cap.5 Id. ¶¶ 105-16; Mot. Intervene 1. Although Virginia law provides an

 exception to this statutory cap for open-ended credit, the Debtor and the Virginia Attorney

 General allege that Allied failed to meet the requirements of that safe harbor by imposing a

 finance charge before the expiration of a minimum 25-day grace period. Am. Compl. ¶¶ 105-16;

 Mot. Intervene 1-2.

          Prior to the institution of this Adversary Proceeding, on September 12, 2017, the Virginia

 Attorney General filed a complaint against Allied for these alleged violations of the Virginia

 consumer finance statutes in the Circuit Court of the City of Richmond. Mot. Intervene 2. That

 action remains pending.

          On November 8, 2018, the Virginia Attorney General filed its Motion to Intervene.6 The

 Virginia Attorney General alleged that it met the criteria for intervening in this Adversary

 Proceeding under Rule 24(b) of the Federal Rules of Civil Procedure, as incorporated by Rule

 7024 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). Mot. Intervene 1.

 The Virginia Attorney General attached as an exhibit a proposed complaint in intervention,

 which seeks disallowance of Allied’s claim against the Debtor for violation of Virginia consumer

 finance laws and Virginia usury law and seeks relief from Allied in the form of “restitution, civil

 penalties, attorney’s fees and costs, as well as injunctive relief” arising out of Allied’s “loans that

 the Commonwealth alleges are void.” Id. Ex. A, at 2. Specifically, the Virginia Attorney

 5
    The Debtor seeks to disallow the claim that was filed by Allied in her bankruptcy case pursuant to section
 502(b)(1) of the Bankruptcy Code. The Debtor also seeks to assert a class claim objection against Allied on behalf
 of other similarly situated debtors in the Eastern District of Virginia. The claim objection class members are defined
 as “[a]ll debtors in the Bankruptcy Court for the Eastern District of Virginia who, before filing bankruptcy, entered
 into a credit agreement with Allied based upon a purportedly open-end credit basis, and a claim was filed regarding
 the agreement.” Am. Compl. ¶ 79. The Court has not addressed the merits of the proposed class certification.
 6
   At an October 10, 2018, pre-trial conference attended by all parties to this Adversary Proceeding, including Allied
 and the Virginia Attorney General, the Court announced that it would hear any motions, such as the Motion to
 Intervene, filed by the Virginia Attorney General at the November 15, 2018, hearing. Hr’g Tr. 17:20-19:25, Oct. 10,
 2018.


                                                           3
Case 18-03003-KRH        Doc 137     Filed 01/03/19 Entered 01/03/19 14:47:34            Desc Main
                                    Document      Page 4 of 5


 General asserts that Allied extended loans to debtors that violated Virginia’s consumer finance

 statutes and filed proofs of claim in bankruptcy proceedings based on those illegal lending

 arrangements. Id. On November 13, 2018, Allied filed its Objection.

        Rule 24 of the Federal Rules of Civil Procedure, as made applicable to this Adversary

 Proceeding by Bankruptcy Rule 7024, provides this Court with the discretion to permit

 intervention to any person who “has a claim or defense that shares with the main action a

 common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

        As a threshold matter, the Court may only grant permissive intervention upon a timely

 motion. Fed. R. Civ. P. 24(b). In determining whether a motion is timely, the Court is to

 consider the following three factors: “first, how far the underlying suit has progressed; second,

 the prejudice any resulting delay might cause the other parties; and third, why the movant was

 tardy in filing its motion.” Alt v. U.S. E.P.A., 758 F.3d 588, 591 (4th Cir. 2014). Of these three

 factors, “the most important . . . is the prejudice caused to the other parties by the delay.” Hill

 Phoenix, Inc. v. Systematic Refrigeration, Inc., 117 F.Supp.2d 508, 514 (E.D. Va. 2000) (citing

 Spring Constr. Co., Inc. v. Harris, 614 F.2d 374, 377 (4th Cir. 1980)). The Court has wide

 discretion in determining whether the motion was timely filed. Steves & Sons, Inc. v. JELD-

 WEN, Inc., 323 F.R.D. 553, 556–57 (E.D. Va. 2018).

        The Court found that the Motion to Intervene was timely filed; and, thus, the Court

 concluded the Virginia Attorney General had satisfied this threshold matter. At the time the

 Motion to Intervene was filed, this Adversary Proceeding remained in its early stages. No

 answer to the Amended Complaint has been filed and discovery has not yet commenced. No

 trial date has been set. The Virginia Attorney General was not tardy in filing the Motion to

 Intervene as the Court stated at the October 10, 2018, pre-trial conference that it would consider



                                                 4
Case 18-03003-KRH        Doc 137     Filed 01/03/19 Entered 01/03/19 14:47:34           Desc Main
                                    Document      Page 5 of 5


 such a motion at the November 15, 2018 hearing. As the Virginia Attorney General has brought

 an almost identical state court lawsuit against Allied, which suit pre-dates this Adversary

 Proceeding, the Court found that there would be no resulting delay that might cause prejudice to

 the other parties. Rather, the other parties face the risk of greater prejudice insofar as denying

 the motion may result in inconsistent results between the two fora.

        Having determined that the Motion to Intervene is timely, the Court must now consider

 whether to grant the Motion to Intervene. The Court has broad discretion when determining

 whether to grant permissive intervention. Wash. Elec. Co-op., Inc. v. Mass. Mun. Wholesale

 Elec. Co., 922 F.2d 92, 98 (2d Cir. 1990); cf. Stuart v. Huff, 706 F.3d 345, 350 (4th Cir. 2013).

 The issue turns on whether the Virginia Attorney General has “a claim or defense that shares

 with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

        The Virginia Attorney General does in fact have a claim that shares a common question

 of law as the claims brought in this Adversary Proceeding. Both the complaint filed by the

 Virginia Attorney General and the Amended Complaint filed by the Debtor allege that Allied

 violated Virginia consumer finance law. Thus, as the Motion to Intervene was timely filed and

 because the Virginia Attorney General has met the requirements of Rule 24(b)(2)(B) of the

 Federal Rules of Civil Procedure, the Court granted permissive intervention.

 ENTERED:       January 3, 2019


                                                   /s/ Kevin R. Huennekens
                                              UNITED STATES BANKRUPTCY JUDGE



                                               Entered on Docket: January 3, 2019




                                                 5
